Citation Nr: 9900829	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-49 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service connected 
right shoulder (major) dislocation, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service connected 
left shoulder (minor) dislocation, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1981.  

This appeal arises from July 1994 rating decision of the 
Newark, New Jersey Regional Office (RO) that granted service 
connection for right shoulder dislocation, with an evaluation 
of 10 percent disabling and service connection for left 
shoulder dislocation with an evaluation of 0 percent 
disabling.  A Notice of Disagreement was received in August 
1994.  This appeal also arises from an August 1994 rating 
decision of the Newark, New Jersey RO that increased the 
evaluation of the veterans service connected right shoulder 
disability to 20 percent disabling, effective from February 
22, 1994.  A Notice of Disagreement was received in September 
1994 that indicated that it served for both the July 1994 and 
August 1994 rating decisions.  A Statement of the Case was 
issued in October 1994.  The veteran filed a substantive 
appeal in December 1994 and requested a hearing at the RO 
before a Member of the Board.  In November 1995 the veteran 
requested a hearing at the RO before a local hearing officer.  
In February 1996, a hearing at the RO before a local hearing 
officer was held.

In July 1996, the veterans service connected left shoulder 
dislocation was increased to 10 percent disabling; the 
veteran has continued his appeal of the 10 percent rating.

On October 22, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for his service connected 
right shoulder dislocation and by failing to grant a rating 
in excess of 10 percent for his service connected left 
shoulder dislocation.  The veteran further contends that he 
has a painful and tender scar of his left shoulder that is 
the result of an operation for his left shoulder 
dislocations.
 
In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in April 
1997 is inadequate for rating purposes.  First, the 
examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  During the October 1998 hearing at the RO 
before a Member of the Board (Travel Board hearing), the 
veteran testified that he had pain and dislocations on use of 
the right shoulder with resulting incapacity.  He also had 
pain on use of the left shoulder.  An examination which 
addresses the DeLuca requirements must be accomplished.

Secondly, the examiner failed to consider the veterans 
radicular complaints regarding the right and left shoulders.  
At the February 1996 hearing at the RO before a local hearing 
officer, the veteran indicated he had numbing and tingling of 
both of his shoulders.  Therefore, the veteran should be 
afforded a neurological examination to address the veterans 
radicular symptoms.

Additionally, the findings pertaining to the scar of the 
veterans left shoulder are insufficient to determine whether 
a separate rating for the scar is warranted.  It was noted on 
the April 1997 VA examination that the veteran had a 4 cm 
anterior scar from the surgical repair that was done in 1987.  
It was not determined if the scar was tender on objective 
demonstration.  Further, the veteran testified at the October 
1998 Travel Board hearing that the scar on his left shoulder 
was 8 inches long and an inch and a half wide and was 
painful, itched and was tender to the touch.  The Court held 
in the case of Esteban v. Brown, 6 Vet. App. 259 (1994) that 
an appellant might be entitled to separate ratings for 
residuals of an injury to include painful scars and muscle 
damage if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  

Finally, at the October 1988 Travel Board hearing, the 
veteran indicated he had received treatment by Dr. Patel on 
Bruen and Ferry Streets in Newark, New Jersey.  At the 
February 1996 RO hearing, the veteran indicated he had 
treatment at the East Orange, New Jersey VA medical center.  
Treatment records from these facilities should be requested 
prior to a VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the right and left shoulder symptoms in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the East Orange, New Jersey 
medical center and from Dr. Patel of 
Newark, New Jersey.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected right shoulder and left 
shoulder symptoms.  The RO should ensure 
that the notice of the examination is 
sent to the veterans current address.  
The veteran should be notified of the 
potential consequences should he fail to 
report for a scheduled examination.  The 
claims folder must be made available to 
the examiners prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the right and left shoulders.  For VA 
purposes, normal shoulder flexion is from 
0 to 180 degrees.  Normal shoulder 
abduction is from 0 to 180 degrees.  
Normal shoulder internal and external 
rotations are to 90 degrees.  38 C.F.R. 
Part 4, § 4.71, Plate I (1998).  The 
examiner should indicate whether the 
veteran has other impairment of the 
humerus, including loss of the head of 
the humerus, nonunion, fibrous union, 
malunion or recurrent dislocation.  If 
there is dislocation, the frequency of 
the episodes should be noted, and it 
should be noted whether there is guarding 
of all arm movements or guarding of 
movement only at shoulder level.  In 
addition to the above, the examiner 
should indicate whether the veteran has 
impairment of the clavicle or scapula, 
including malunion, dislocation, nonunion 
or loose movement.  The examiner should 
also determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss or ankylosis of the 
service connected left shoulder due to 
any of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  Also, if the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The examiner should indicate whether the 
veterans left shoulder scar is tender 
and painful on objective demonstration or 
whether the scar is poorly nourished with 
repeated ulceration.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disabilities at 
issue.  If so, all such manifestations 
should be described in detail, and the 
nerve affected and severity thereof 
should be indicated.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veterans claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
